 Case 2:19-cv-20073-WJM-MF Document 1 Filed 11/12/19 Page 1 of 25 PageID: 1



                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

---------------------------------------------------------------- x
LY BERDITCHEV CORP.,                                             :   Civil Action No. _____________
                                                                                       19-cv-20073
                                                                 :
                                    Plaintiff,                   :
                                                                 :
         v.                                                      :   COMPLAINT AND JURY TRIAL
                                                                 :   DEMAND
                                                                 :
LAVAZZA PREMIUM COFFEES CORP.; LUIGI :
LAVAZZA S.P.A.; JOHN DOES 1-10,                                  :
                                                                 :
                                    Defendants.                  :   Electronically Filed
                                                                 :
                                                                 :
---------------------------------------------------------------- x

         Plaintiff LY Berditchev Corporation (“Plaintiff”), by and through its counsel, for their

Complaint against Lavazza Premium Coffees Corporation (“Lavazza USA”), Luigi Lavazza

S.p.A. (“Lavazza Italy”) and John Does 1-10 (“Doe Defendants”) (collectively, “Defendants”),

alleges as follows:

                                                   PARTIES

         1.         Plaintiff is a corporation organized and existing under the laws of the State of

New York, with a place of business at 95 High Street, Passaic, New Jersey 07055.

         2.         On information and belief, Defendant Lavazza USA is a corporation organized

and existing under the laws of the State of Delaware, with a principal place of business at 120

Wall Street, Suite 27, New York, New York 10005.

         3.         On information and belief, Defendant Lavazza Italy is a business entity organized

and existing under the laws of Italy, with a principal place of business at via Bologna 32, 10152,

Turin Italy.

         4.         On information and belief, Defendant Lavazza USA is a subsidiary of Lavazza

Italy.


4844-5657-1307v.1                                       -1-
 Case 2:19-cv-20073-WJM-MF Document 1 Filed 11/12/19 Page 2 of 25 PageID: 2



          5.        The true names, involvement and capacities, whether individual, corporate,

associated or otherwise, of the Doe Defendants are unknown to Plaintiff. Therefore, Plaintiff

sues the Doe Defendants by a fictitious name. Plaintiff is informed and believes, and on that

basis alleges, that each of the Doe Defendants sued herein is responsible in some manner for the

events and occurrences referred to herein. When the true names, involvement and capacities of

these parties are ascertained, Plaintiff will seek leave to amend this Complaint accordingly.

                                     JURISDICTION AND VENUE

          6.        The Court has subject matter jurisdiction over this action pursuant to the Federal

Declaratory Judgments Act, 28 U.S.C. §§ 2201 and 2202; the Trademark Act of 1946, as

amended, 15 U.S.C. § 1051 et seq., including 15 U.S.C. § 1121; and 28 U.S.C. §§ 1331, 1338,

and 1367.

          7.        Defendants Lavazza USA and Lavazza Italy are subject to general and specific

jurisdiction in this Court, inter alia, because they conduct business in the District and have

committed at least some of the acts complained of herein within this District. Defendant

Lavazza USA is registered to do business in the State of New Jersey.

          8.        On information and belief, Defendants Lavazza USA Lavazza Italy sell large

quantities of various products, including coffee products, to customers in New Jersey, engage

distributors based in New Jersey, maintain an interactive website accessed by residents of New

Jersey, and otherwise avail themselves of the privilege of doing business in the State of New

Jersey.

          9.        Each of the Defendants have purposely directed their activities, including the

illegal acts against Plaintiff described below, toward this District and this action arises from

those activities.




4844-5657-1307v.1                                   -2-
 Case 2:19-cv-20073-WJM-MF Document 1 Filed 11/12/19 Page 3 of 25 PageID: 3



        10.         Venue in this District is proper under 28 U.S.C. §1391(b) because a substantial

part of the events giving rise to the claims occurred in this District.

        11.         Venue is also proper with respect to Defendant Lavazza Italy under 28 U.S.C.

§1391(c).

                                        BACKGROUND FACTS

        12.         Defendant Lavazza Italy is in the business of manufacturing and distributing

coffee products, including products sold under the LAVAZZA mark (“Lavazza Products”).

        13.         Defendant Lavazza Italy is the registrant of U.S. Trademark Serial No. 1201336

for LAVAZZA (“the LAVAZZA Registration”).

        14.         On information and belief, Defendant Lavazza USA is a distributor of Lavazza

Products in the United States.

        15.         Plaintiff is in the business of lawfully acquiring and re-selling various consumer

products for a profit.

        16.         Plaintiff resells products through various channels, including through an Amazon

storefront.

        17.         Since its formation, Plaintiff has served hundreds of thousands of customers

through its Amazon storefront.

        18.         Defendants’ illegal actions have irreparably damaged, and threaten to destroy,

Plaintiff’s successful business.

                                      ONLINE MARKETPLACES

        19.         Upon information and belief, Amazon is the world’s largest online retailer.

        20.         According to published reports, Amazon is worth more than the next eight largest

retailers located in the United States combined. See JP Mangalindan, Amazon is now worth more

than America’s 8 largest retailers combined, Yahoo Finance (Jan. 25, 2017),


4844-5657-1307v.1                                    -3-
 Case 2:19-cv-20073-WJM-MF Document 1 Filed 11/12/19 Page 4 of 25 PageID: 4



https://finance.yahoo.com/news/amazon-is-now-worth-more-than-americas-8-largest-retailers-

combined-124101625.html.

         21.        Amazon’s online e-commerce platform allows for third-parties, like Plaintiff, to

sell products on its e-commerce platform.

         22.        The privilege of selling on Amazon is highly advantageous, as Amazon provides

third-parties with exposure to the world marketplace on a scale that no other online retailer can

currently provide.

         23.        Since approximately 2016, Plaintiff has had a contractual and business

relationship with Amazon, such that Plaintiff was and is permitted to sell products on Amazon's

e-commerce platform.

         24.        Third-party sellers, like Plaintiff, create an online storefront on Amazon. When a

customer buys a product on Amazon, the customer can see the online store from which the

customer is purchasing a product. Thus, Plaintiff has the online equivalent of a brick-and-mortar

store.

         25.        A significant portion of Plaintiff’s business is derived from the sale of products on

Amazon and, in particular, through its Amazon storefront.

         26.        Once Plaintiff acquires products from reputable sources, Plaintiff resells the same

products on Amazon at a profit.

         27.        In general, transactions on Plaintiff’s Amazon storefront are completed by

Amazon, whereby Amazon ships Plaintiff’s products from an Amazon warehouse (known as

“Fulfilment by Amazon” or “FBA”).

         28.        Plaintiff has invested significant efforts into building a successful and reputable

Amazon storefront.




4844-5657-1307v.1                                    -4-
 Case 2:19-cv-20073-WJM-MF Document 1 Filed 11/12/19 Page 5 of 25 PageID: 5



        29.         Plaintiff’s Amazon storefront has amassed over fourteen-thousand reviews and a

holds a near perfect customer rating.

        30.         A small sample of Plaintiff’s recent reviews are shown below:




4844-5657-1307v.1                                  -5-
 Case 2:19-cv-20073-WJM-MF Document 1 Filed 11/12/19 Page 6 of 25 PageID: 6




         31.        Any harm that comes to the relationship between Plaintiff and Amazon creates a

potential for serious and irreparable injury to Plaintiff.

       DEFENDANTS ATTEMPT TO STIFLE COMPETITION BY FILING FALSE
                 INTELLECTUAL PROPERTY COMPLAINTS

         32.        On information and belief, Defendants seek to increase their profits by controlling

the distribution and pricing of their products, including the Lavazza Products, through unlawful

means.

         33.        As demonstrated below, Defendants have engaged in a coordinated effort to

preclude select third-parties from reselling genuine Lavazza Products on online marketplaces by

false allegations of intellectual property infringement and defamation.

         34.        On information and belief, the purpose of these false complaints and defamatory

statements was to prevent Plaintiff from selling genuine Lavazza Products on Amazon.

         35.        On information and belief, the purpose of these false complaints was to damage

Plaintiff’s reputation and goodwill, such that Amazon would suspend or terminate its

relationship with Plaintiff.


4844-5657-1307v.1                                   -6-
 Case 2:19-cv-20073-WJM-MF Document 1 Filed 11/12/19 Page 7 of 25 PageID: 7



        36.         Because Plaintiff sells only genuine products through its Amazon storefront,

Defendants have no legitimate intellectual property claim(s) against Plaintiff.

        37.         Under the first sale doctrine, Plaintiff is lawfully permitted to re-sell Lavazza

Products without violating the intellectual property rights or other legal rights of Defendants.

        38.         The first sale doctrine provides that, once a manufacturer places a product in the

stream of commerce through its first sale, it can no longer enforce its intellectual property rights

with regard to re-sellers, so long as the re-sellers are selling authentic, unaltered products.

        39.         It is well-known among brand owners that Amazon has a policy of acting on

virtually any notice of intellectual property infringement, whether legitimate or not.

        40.         As one Amazon expert explained:

        In order to meet a minimum liability standard, Amazon will act upon properly
        submitted and completed notice claims of infringement. They will notify specified
        marketplace sellers which party reported them, on what listing, and how to reach
        that would-be rights owner via email. The rest though, is up to you. And, unless
        you (and possibly your legal team) can prove that the Notice claim is false,
        Amazon considers it valid and actionable.

        Unfortunately, word is out among potential Notice claim abusers that anyone
        can submit a form. Amazon [is] not worried about additional vetting or
        verification processes. Investigators merely check the form for completed content
        in all the right spaces, kill the listings and send off the notifications.

        They don’t independently verify that any of the information is actually correct, or
        valid. The rights owner makes a legally-binding declaration in the form, and signs
        it.

See Chris McCabe, False Infringement Claims are Rife on Amazon, WebRetailer (Apr. 11,

2018), https://www.webretailer.com/lean-commerce/false-infringement-claims-amazon/

(emphasis added).

        41.         On information and belief, Defendants were, at all relevant times, aware of the

foregoing Amazon policy with respect to reports of intellectual property infringement.




4844-5657-1307v.1                                    -7-
 Case 2:19-cv-20073-WJM-MF Document 1 Filed 11/12/19 Page 8 of 25 PageID: 8



         42.        On information and belief, Defendants were, at all relevant times, aware that

Amazon will act on reports that a product is “counterfeit,” regardless of the truth of the report.

         43.        The Lanham Act defines a “counterfeit” as “a spurious mark which is identical

with, or substantially indistinguishable from, a registered mark.” 15 U.S.C. § 1127.

         44.        Defendants filed complaints with Amazon that alleged that Plaintiff was selling

“counterfeit” Lavazza Products.

         45.        Defendants knew, or should have known, that such allegations were false.

         46.        Each complaint submitted to Amazon was signed under penalty of perjury by an

employee or agent of Defendants.

         47.        For example, when submitting an infringement report to Amazon, an intellectual

property rights owner must read and accept the following statements:

         “I have a good faith belief that the content(s) described above violate(s) my rights
         described above or those held by the rights owner, and that the use of such
         content(s) is contrary to law.”

         “I declare, under penalty of perjury, that the information contained in this
         notification is correct and accurate and that I am the owner or agent of the owner
         of the rights described above.”

Report Infringement, https://www.amazon.com/report/infringement (last visited October 31,

2019).

         48.        On information and belief, Cataldo De Franco, Defendants’ Senior Director of e-

commerce in North America, signed and submitted the false intellectual property complaints

described below.

         49.        Once confirmed, Mr. De Franco and all other individual(s) responsible for the

false intellectual property complaints described below will be added as defendants in this action.

         50.        On or about July 22, 2019, Plaintiff received a notice from Amazon stating as

follows:


4844-5657-1307v.1                                   -8-
 Case 2:19-cv-20073-WJM-MF Document 1 Filed 11/12/19 Page 9 of 25 PageID: 9



        Hello,

        We received a report from a rights owner that the products listed at the end of this email are
        inauthentic.

        The rights owner is asserting that the products infringe the following trademark:
        -- Trademark number 1201336

        Why did this happen?
        One or more of your listings may be infringing the intellectual property rights of others.

        We’re here to help.
        If you need help understanding why your listings may infringe the intellectual property rights of
        others, please search for “Intellectual Property Policy” in Seller Central Help
        (https://sellercentral.amazon.com/gp/help/external/201361070).

        How do I reactivate my listing?
        Please provide one of the following to reactivate your listings:
        1) A retraction of the report from the rights owner:

        -- Lavazza
        -- us.customerservice@lavazza.com

        2) An invoice or letter of authorization from the manufacturer or Rights Owner verifying the
        product’s authenticity to notice-dispute@amazon.com. External links are not accepted. For
        security reasons, we only accept attachments in the following file formats: .jpeg, .jpg, .pjpeg, .gif,
        .png, .tiff,

        Have your listings been removed in error?
        If you believe there has been an error, please tell us why. Your explanation should include the
        following information:
        -- Proof that you have never sold or listed the reported product. We will investigate to determine if
        an error occurred.

        OR

        -- Explanation of why you were warned in error. We will investigate to determine if an error
        occurred.

        What happens if I do not provide the requested information?
        If we do not receive the proof of authenticity, your listings will remain inactive. We reserve the
        right to destroy the inventory associated with this violation if proof of authenticity is not provided
        within 90 days.

        ASIN: B005D7MCC4
        Infringement type: Counterfeit
        Trademark asserted: 1201336
        Complaint ID:6280291621


        51.         The above report relates to a Lavazza Product, which is referenced by its Amazon

Standard Identification Numbers (“ASIN”).

        52.         The Lavazza Product identified as “counterfeit” in the above report was genuine.


4844-5657-1307v.1                                     -9-
Case 2:19-cv-20073-WJM-MF Document 1 Filed 11/12/19 Page 10 of 25 PageID: 10



        53.         The Lavazza Product identified as “counterfeit” in the above report was

manufactured by Defendant Lavazza Italy.

        54.         On information and belief, prior to filing the above report, Defendants performed

a test purchase and knew, or should have known, that the product was not counterfeit.

        55.         On information and belief, Defendants’ allegation that the above Lavazza

Products were counterfeit was knowingly false and made in bad faith.

        56.         On or about July 22, 2019, Plaintiff received a notice from Amazon stating as

follows:

        Hello,

        We received a report from a rights owner that the products listed at the end of this email are
        inauthentic.

        The rights owner is asserting that the products infringe the following trademark:
        -- Trademark number1201336

        Why did this happen?
        One or more of your listings may be infringing the intellectual property rights of others.

        We’re here to help.
        If you need help understanding why your listings may infringe the intellectual property rights of
        others, please search for “Intellectual Property Policy” in Seller Central Help
        (https://sellercentral.amazon.com/gp/help/external/201361070).

        How do I reactivate my listing?
        Please provide one of the following to reactivate your listings:
        1) A retraction of the report from the rights owner:
        us.customerservice@lavazza.com

        2) An invoice or letter of authorization from the manufacturer or Rights Owner verifying the
        product’s authenticity to notice-dispute@amazon.com. External links are not accepted. For
        security reasons, we only accept attachments in the following file formats: .jpeg, .jpg, .pjpeg, .gif,
        .png, .tiff,

        Have your listings been removed in error?
        If you believe there has been an error, please tell us why. Your explanation should include the
        following information:
        -- Proof that you have never sold or listed the reported product. We will investigate to determine if
        an error occurred.

        OR

        -- Explanation of why you were warned in error. We will investigate to determine if an error
        occurred.



4844-5657-1307v.1                                    -10-
Case 2:19-cv-20073-WJM-MF Document 1 Filed 11/12/19 Page 11 of 25 PageID: 11



        What happens if I do not provide the requested information?
        If we do not receive the proof of authenticity, your listings will remain inactive. We reserve the
        right to destroy the inventory associated with this violation if proof of authenticity is not provided
        within 90 days.

        ASIN: B01E5WT32O
        Infringement type: Counterfeit
        Trademark asserted:1201336
        Complaint ID: 6280317981


        57.         The Lavazza Product identified as “counterfeit” in the above report was genuine.

        58.         The Lavazza Product identified as “counterfeit” in the above report was

manufactured by Defendant Lavazza Italy.

        59.         On information and belief, prior to filing the above report, Defendants performed

a test purchase and knew, or should have known, that the product was not counterfeit.

        60.         On information and belief, Defendants’ allegation that the above Lavazza

Products were counterfeit was knowingly false and made in bad faith.

        61.         In total, Defendants submitted at least fourteen complaints to Amazon, each

resulting in the suspension of Plaintiff’s ability to sell Lavazza Products. Each of these

complaints to Amazon are listed below:

                        Date             ASIN           Allegation        Complaint ID
                      Jul 8, 2019 B075M92N2B Counterfeit                   6232576311
                      Jul 8, 2019 B06Y1F48FX Counterfeit                   6232576561
                     Jul 22, 2019 B078TN99F9 Counterfeit                   6280333501
                     Jul 22, 2019 B000BYALJK Counterfeit                   6280367791
                     Jul 22, 2019 B01FSZAJQQ Counterfeit                   6280263541
                     Jul 23, 2019 B01E5WT32O Counterfeit                   6280317981
                     Jul 22, 2019 B00UIB37OC Counterfeit                   6280347021
                     Jul 22, 2019 B01DAIUUJ4 Counterfeit                   6279636051
                     Jul 22, 2019 B001E5E0DI Counterfeit                   6277679351
                     Jul 22, 2019 B004E48TW4 Counterfeit                   6277680071
                     Jul 22, 2019 B00IIFU5ZE Counterfeit                   6280287621
                     Jul 22, 2019 B00U9WVQS4 Counterfeit                   6279618611
                     Jul 22, 2019 B001E5E0D8 Counterfeit                   6278644811
                     Jul 23, 2019 B005D7MCC4 Counterfeit                   6280291621



4844-5657-1307v.1                                    -11-
Case 2:19-cv-20073-WJM-MF Document 1 Filed 11/12/19 Page 12 of 25 PageID: 12



        62.         The Lavazza Products identified as “counterfeit” in each of the above reports

were genuine.

        63.         The Lavazza Products identified as “counterfeit” in each of the above reports

were manufactured by Defendant Lavazza Italy.

        64.         On information and belief, prior to filing the above reports, Defendants performed

test purchases and knew, or should have known, that the products was not counterfeit.

        65.         On information and belief, Defendants’ allegations that the above Lavazza

Products were counterfeit was knowingly false and made in bad faith.

           DEFENDANTS RESFUSED TO RETRACT THEIR FALSE REPORTS

        66.         Since July, Plaintiff has sought in good faith to resolve the above complaints with

Defendants. Defendants, despite having no support for their allegations, have refused to retract

their baseless complaints.

        67.         On or about July 19, 2019, counsel for Plaintiff sent a letter to Defendants

requesting support for its allegation of trademark counterfeiting or, in the alternative, a

withdrawal of the complaint. Defendants did not respond.

        68.         Follow up correspondence was sent by counsel for Plaintiff on or about July 25,

2019, however, Defendants did not respond.

        69.         On or about July 31, 2019, counsel for Plaintiff sent an e-mail to Defendants,

once again, requesting that Defendants, either, “explain the basis for each Complaint in detail,

including any analysis performed to determine whether the products at issue are counterfeit” or

retract the complaints. Defendants did not respond.

        70.         On or about August 7, 2019, counsel for Plaintiff sent a letter to Defendants

warning that failure to retract the above complaints would result in litigation.




4844-5657-1307v.1                                   -12-
Case 2:19-cv-20073-WJM-MF Document 1 Filed 11/12/19 Page 13 of 25 PageID: 13



        71.         On or about August 30, 2019, Defendants, through counsel, provided a written

response to Plaintiff’s August 7, 2019 letter.

        72.         To date, Defendants have failed to provide support for their allegations that

Plaintiff has sold “counterfeit” Lavazza Products. Yet, Defendants have refused to retract their

complaints.

                                         HARM TO PLAINTIFF

        73.         As a result of the above false rights complaints, Plaintiff’s listings relating to

Lavazza Products were suspended, resulting in an immediate loss of revenue.

        74.         It is well-known that complaints to Amazon put Amazon sellers in jeopardy of a

full selling suspension, meaning that Plaintiff’s ability to sell any and all products on Amazon

would be lost.

        75.         On information and belief, Defendants were aware that complaints to Amazon,

particularly those alleging the sale of counterfeit products, result in selling suspensions.

        76.         On information and belief, Defendants have used these same tactics, namely filing

false infringement complaints, against other Amazon sellers.

        77.         At no time has Plaintiff ever sold counterfeit Lavazza Products.

        78.         The Lavazza Products sold by Plaintiff were, at all times, authentic products

bearing the name of the manufacturer, and were otherwise, at all times, sold lawfully.

        79.         Defendants knowingly made a false intellectual property rights complaint against

Plaintiff.

        80.         Defendants knowingly published false and defamatory reviews to Amazon.

        81.         Upon information and belief, the true purpose of these was to ensure the

suspension of Plaintiff’s marketplace listings, control pricing and eliminate fair competition.




4844-5657-1307v.1                                    -13-
Case 2:19-cv-20073-WJM-MF Document 1 Filed 11/12/19 Page 14 of 25 PageID: 14



        82.         As result of Defendants’ false complaints, Plaintiff’s performance metrics were

irreparably damaged.

        83.         It is well-known that as much as 90% of all Amazon sales occur from Amazon’s

“buy box,” a section of an Amazon product detail page where customers can add a product to

their cart.

        84.         Amazon determines which seller gets the “buy box” based on a number of factors,

including the seller’s performance metrics.

        85.         Defendants’ false complaints and reviews have damaged Plaintiff’s metrics and

caused Plaintiff to lose the “buy box” on many of its product listings.

        86.         As result of Defendants’ false complaints, Amazon twice denied Plaintiff access

to routine loans. In the denials, Amazon specifically cited the reports submitted by Defendants

as the basis for Amazon’s refusal to grant the loans.

                              COUNT I - DECLARATORY JUDGMENT
                              (No Trademark Infringement or Counterfeiting)

        87.         Plaintiff realleges and incorporates all previous paragraphs.

        88.         Defendants manufacture and Distribute Lavazza Products and place such products

into the stream of commerce.

        89.         Plaintiff stocks, displays, and resells new, genuine Lavazza Products, each

bearing a true mark.

        90.         Defendants have submitted one or more complaints to Amazon that state that

Plaintiff sold counterfeit Lavazza Products and infringed, inter alia, the LAVAZZA Registration.

        91.         The Lavazza Products sold by Plaintiff were not counterfeit.

        92.         Defendants’ complaints have caused the suspension of Plaintiff’s selling

privileges as they relate to Lavazza Products.



4844-5657-1307v.1                                   -14-
Case 2:19-cv-20073-WJM-MF Document 1 Filed 11/12/19 Page 15 of 25 PageID: 15



        93.         Defendants’ repeated complaints threaten to cause the suspension of Plaintiff’s

selling privileges as they relate to any and all products.

        94.         Defendants’ complaints put Plaintiff in jeopardy of permanent suspension of all

selling privileges, which will cause extraordinary, irreparable, and untold damage on a business

that is in the virtually exclusive business of selling products on e-commerce platforms.

        95.         Under these facts, an actual controversy exists between Plaintiff and Defendants.

        96.         Plaintiff is entitled to a declaratory judgment that it has not sold counterfeit

Lavazza Products.

        97.         Plaintiff is entitled to a declaratory judgment that it has not violated Defendants’

trademark rights or other rights, whether under Federal or State law.

       COUNT II – FALSE OR MISLEADING REPRESENTATION AND UNFAIR
                  COMPETITION PURSUANT TO 15 U.S.C. § 1125

        98.         Plaintiff realleges and incorporates all previous paragraphs.

        99.         This is a claim for false or misleading representation of fact and unfair

competition under 15 U.S.C. § 1125(a).

        100.        Plaintiff and Defendants compete for sales of coffee products.

        101.        Plaintiff has a commercial interest in its commercial and business reputation.

        102.        Plaintiff has established a business reputation as a popular and trusted seller of

consumer products on Amazon’s marketplace.

        103.        Defendants have knowingly made false, misleading, and defamatory statements in

commerce through Amazon’s infringement reporting tools relating to the products associated

with Plaintiff. These statements actually deceived Amazon and are likely to deceive and confuse

the public (i.e., Amazon’s marketplace users) into believing that Plaintiff’s products are




4844-5657-1307v.1                                    -15-
Case 2:19-cv-20073-WJM-MF Document 1 Filed 11/12/19 Page 16 of 25 PageID: 16



counterfeit, thereby materially effecting their decision and ability to purchase Plaintiff’s

products.

        104.        Defendants’ reports to Amazon were designed to advance their business interests

by removing Plaintiff’s listings from the Amazon marketplace thereby increasing Defendants’

market share.

        105.        Defendants’ false and misleading representations were sufficiently disseminated

to actual and prospective customers by way of the reports to Amazon so as to constitute

advertising.

        106.        Defendants’ false and misleading representation of Plaintiff’s alleged

infringement has misled, confused and deceived customers and prospective customers as to

Plaintiff’s reputation. Further, these misrepresentations have the capacity to continue misleading,

confusing, and deceiving Plaintiff’s customers and prospective customers.

        107.        The false and misleading representations had a material effect on Plaintiff’s

customers’ and prospective customers’ decisions to do business with Plaintiff.

        108.        Defendants have made these false and misleading representations in interstate

commerce and these false and misleading representations affect interstate commerce.

        109.        On information and belief, Defendants had actual knowledge that Defendants had

no support for the complaints that Defendants submitted to Amazon in connection with

Plaintiff’s product, and Defendants acted with the intent that Plaintiff’s ability to sell Lavazza

Products be removed thereby forcing consumers to purchase Lavazza Products directly from

Defendants and/or select distributors.

        110.        Plaintiff’s injuries fall within the zone of interest protected by the Lanham Act

because Defendants’ false advertising and disparaging misrepresentations have caused Plaintiff




4844-5657-1307v.1                                   -16-
Case 2:19-cv-20073-WJM-MF Document 1 Filed 11/12/19 Page 17 of 25 PageID: 17



to suffer a loss of goodwill, a loss of sales, and damage to its commercial and business

reputation.

        111.        Defendants’ wrongful acts as alleged in this Amended Complaint constitute false

or misleading representation of fact and unfair competition under 15 U.S.C. § 1125(a).

        112.        The damage to Plaintiff’s economic and reputational injuries were directly caused

by Defendants’ false and misleading representations.

        113.        As a direct and proximate result of Defendants’ actions, constituting false or

misleading representation of fact and unfair competition, Plaintiff has been damaged and is

entitled to monetary relief in an amount to be determined at trial.

        114.        As a direct and proximate result of Defendants’ actions, constituting false or

misleading representation of fact and unfair competition, Plaintiff has suffered and continues to

suffer great and irreparable injury, for which Plaintiff has no adequate remedy at law.

        115.        Defendants will continue their actions, constituting false or misleading

representation of fact and unfair competition, unless enjoined by this Court.

                            COUNT III – UNFAIR COMPETITION
                       PURSUANT TO THE NEW JERSEY COMMON LAW

        116.        Plaintiff realleges and incorporates all previous paragraphs.

        117.        This is a claim for unfair competition, arising under the common law of the State

of New Jersey.

        118.        By reason of all of the foregoing, Defendants, as a market competitor of Plaintiff,

engaged in deceptive conduct by disseminating false and misleading representations that Plaintiff

sold counterfeit Lavazza Products.




4844-5657-1307v.1                                   -17-
Case 2:19-cv-20073-WJM-MF Document 1 Filed 11/12/19 Page 18 of 25 PageID: 18



        119.        Defendants’ conduct caused consumer confusion because it had a material effect

on Plaintiff’s customers’ and prospective customers’ decisions and ability to purchase Plaintiff’s

products or do business with Plaintiff.

        120.        As a result of Defendants’ unfair competition, Plaintiff’s customers and

prospective customers were actually deceived or are likely to deceived and confused into

believing that Plaintiff’s products are counterfeit.

        121.        As a direct and proximate result of Defendants’ actions, constituting false or

misleading representation of fact and unfair competition, Plaintiff has been damaged and is

entitled to monetary relief in an amount to be determined at trial.

        122.        As a direct and proximate result of Defendants’ actions, constituting false or

misleading representation of fact and unfair competition, Plaintiff has suffered and continues to

suffer great and irreparable injury, for which Plaintiff has no adequate remedy at law.

        123.        Defendants will continue their actions, constituting false or misleading

representation of fact and unfair competition, unless enjoined by this Court.

                         COUNT IV – TORTIOUS INTERFERENCE WITH
                           CONTRACT AND BUSINESS RELATIONS

        124.        Plaintiff realleges and incorporates all previous paragraphs.

        125.        Plaintiff has had an advantageous business relationship with Amazon, which

allows Plaintiff to sell on Amazon’s e-commerce platform as a third-party seller.

        126.        Plaintiff is also in a contractual relationship with Amazon.

        127.        At all relevant times, Defendants were aware of Plaintiff’s business relationship

with Amazon, as well as Plaintiff’s contractual relationship with Amazon.




4844-5657-1307v.1                                   -18-
Case 2:19-cv-20073-WJM-MF Document 1 Filed 11/12/19 Page 19 of 25 PageID: 19



          128.      At all relevant times, Defendants were aware of the terms and conditions of

Amazon, as well as the advantageous business relationship that comes with being an Amazon

seller.

          129.      Defendants intentionally and improperly interfered with Plaintiff’s advantageous

and contractual relationship with Amazon by complaining, in writing, to Amazon, that Plaintiff

was selling counterfeit products.

          130.      Defendants’ conduct directly and proximately caused disruption of Plaintiff’s

relationship and contract with Amazon.

          131.      Defendants intended to cause Amazon to suspend Plaintiff’s ability to sell

Lavazza Products on Amazon and therefore interfere with the business relationship Amazon had

with Plaintiff.

          132.      Defendants had actual knowledge that their actions would cause Amazon to

suspend Plaintiff’s ability to sell Lavazza Products on Amazon.

          133.      Defendants’ accusations of counterfeiting, made directly to Amazon, were for the

improper purpose of suppressing competition.

          134.      Defendants’ actions interfered with Plaintiff’s business relationship with Amazon

and proximately caused Plaintiff’s listing of Lavazza Products to be suspended.

          135.      The intentions of Defendant are demonstrated by the fact that Defendants were

unable to provide any evidence in support of their complaints and, nevertheless, refused to

withdraw their complaints.

          136.      The intentions of Defendants are demonstrated by the fact that Defendants

performed test purchases prior to alleging that the products sold by Plaintiff were counterfeit.

          137.      Defendants’ accusations were false and were made maliciously and with ill will.




4844-5657-1307v.1                                  -19-
Case 2:19-cv-20073-WJM-MF Document 1 Filed 11/12/19 Page 20 of 25 PageID: 20



        138.        Plaintiff has been damaged by suspension of these listings by losing revenue

related to Lavazza Products.

        139.        Plaintiff is entitled to damages, costs and attorneys’ fees as allowed by law.

        140.        Plaintiff has suffered injury and, unless Defendants are enjoined from such

activity, will continue to suffer injury.

                                      COUNT V – DEFAMATION

        141.        Plaintiff realleges and incorporates all previous paragraphs.

        142.        Defendants published false statements to Amazon regarding Plaintiff as described

in this Complaint, including reporting to Amazon that Plaintiff sold “counterfeit” Lavazza

Products.

        143.        Plaintiff did not sell counterfeit Lavazza Products.

        144.        Defendants’ false statements were injurious to Plaintiff’s business because they

caused Amazon to suspend Plaintiff’s selling privileges related to Lavazza Products.

        145.        Defendants’ false statements were injurious to Plaintiff’s business because they

caused Amazon’s and Plaintiff’s customers to avoid purchasing products from Plaintiff.

        146.        Upon information and belief, Defendants were, at a minimum, negligent in

making the false statements to Amazon because, among other things, Defendants knew that

Plaintiff sells genuine products.

        147.        Defendants’ false statements are not protected by any privilege.

        148.        Defendants acted with actual malice or with reckless disregard for the truth of the

matter contained in Defendants’ false statements to Amazon and Plaintiff’s customers.

        149.        False statements that are directed to the honesty, efficiency, or other business

character traits amount to defamation per se.




4844-5657-1307v.1                                   -20-
Case 2:19-cv-20073-WJM-MF Document 1 Filed 11/12/19 Page 21 of 25 PageID: 21



        150.        Here, Defendants published statements that Plaintiff was engaged in trademark

counterfeiting, which is a criminal offense.

        151.        Defendants’ false statements constitute defamation per se.

        152.        Additionally, Plaintiff incurred special harm, including, but not limited to,

suspension from selling Lavazza Products and damage to its relationship with Amazon and its

customers.

        153.        Whether by defamation per se or by special harm, Plaintiff has suffered injury as

Plaintiff’s selling privileges related to Lavazza Products have been suspended and Plaintiff has

lost sales of Lavazza Products and other products.

        154.        Plaintiff is entitled to damages, costs, and fees as allowed by law.

        155.        Plaintiff has suffered injury and, unless Defendants are enjoined from such

activity, will continue to suffer injury.

                                      COUNT VI – TRADE LIBEL

        156.        Plaintiff realleges and incorporates all previous paragraphs.

        157.        Defendants knowingly published false and derogatory statements regarding

Plaintiff’s business.

        158.        Specifically, Defendants published false and materially derogatory statements that

Plaintiff was selling counterfeit Lavazza Products.

        159.        Defendants’ statements that Plaintiff was selling counterfeit Lavazza Products

were calculated to prevent others (including Amazon and Amazon’s customers) from doing

business with Plaintiff and interfered with Plaintiff’s business relationships with these parties.

        160.        As discussed above, on information and belief, Defendants knew that submitting

false complaints to Amazon would cause Amazon to suspend Plaintiff’s product listings.




4844-5657-1307v.1                                   -21-
Case 2:19-cv-20073-WJM-MF Document 1 Filed 11/12/19 Page 22 of 25 PageID: 22



        161.        Defendants’ false and derogatory statements to Amazon were a substantial factor

in inducing these parties not to conduct business with Plaintiff.

        162.        Plaintiff suffered special damages as a result of Defendants’ statements in the

form of lost dealings.

        163.        As a result of Defendants’ false rights owner complaint, Plaintiff’s product

listings were removed from Amazon resulting in a direct and immediate loss in revenue.

        164.        As a result of Defendants’ false reviews, Plaintiff has had experienced a direct

and immediate loss in revenue.

        165.        Plaintiff is entitled to damages, costs, and fees as allowed by law.

        166.        Plaintiff has suffered injury and, unless Defendants are enjoined from such

activity, will continue to suffer injury.

                                         PRAYER FOR RELIEF

WHEREFORE, the Plaintiff prays for judgment as follows:

        A.          An order declaring that Plaintiff has not infringed any valid and enforceable

intellectual property right owned by Defendants;

        B.          Preliminary and permanent injunctive relief restraining Defendants, their agents,

servants, employees, successors and assigns, and all others in concert and privity with

Defendants, from filing false complaints with Amazon and any other e-commerce platform.

        C.          Injunctive relief requiring Defendants to rescind all complaints that they have

filed against Plaintiff;

        D.          An award of all damages that Plaintiff has suffered as a result of Defendants’ false

representations and unfair competition;

        E.          An award of all damages that Plaintiff has suffered as a result of Defendants’

tortious interference;


4844-5657-1307v.1                                   -22-
Case 2:19-cv-20073-WJM-MF Document 1 Filed 11/12/19 Page 23 of 25 PageID: 23



        F.          An award of all damages that Plaintiff has suffered as a result of Defendants’

defamation;

        G.          An award of all damages that Plaintiff has suffered as a result of Defendants’

trade libel;

        H.          An award of all costs and fees incurred in this Action; and

        I.          Such other and further relief as the Court shall find just and proper.

                                     DEMAND FOR JURY TRIAL

        Plaintiff hereby requests a jury trial for all issues triable by jury including, but not limited

to, those issues and claims set forth in any amended complaint or consolidated action.




Dated: November 12, 2019                           Respectfully submitted,

                                                   AMSTER, ROTHSTEIN & EBENSTEIN LLP

                                                  By: s/ Mark Berkowitz
                                                     Mark Berkowitz
                                                     90 Park Avenue
                                                     New York, NY 10016
                                                     Tel.:   (212) 336-8000
                                                     Fax:    (212) 336-8001
                                                     E-mail: mberkowitz@arelaw.com

                                                       Attorneys for Plaintiff




4844-5657-1307v.1                                   -23-
Case 2:19-cv-20073-WJM-MF Document 1 Filed 11/12/19 Page 24 of 25 PageID: 24



                        LOCAL CIVIL RULE 11.2 CERTIFICATION

        Pursuant to Local Civil Rule 11.2, Plaintiff, through its attorneys, certifies that the matter

in controversy is not the subject of any other action pending in any court, or of any pending

arbitration or administrative proceeding.


Dated: November 12, 2019                       Respectfully submitted,

                                               AMSTER, ROTHSTEIN & EBENSTEIN LLP

                                              By: s/ Mark Berkowitz
                                                 Mark Berkowitz
                                                 90 Park Avenue
                                                 New York, NY 10016
                                                 Tel.:   (212) 336-8000
                                                 Fax:    (212) 336-8001
                                                 E-mail: mberkowitz@arelaw.com

                                                   Attorneys for Plaintiff




4844-5657-1307v.1                                -24-
Case 2:19-cv-20073-WJM-MF Document 1 Filed 11/12/19 Page 25 of 25 PageID: 25




                        LOCAL CIVIL RULE 201.1 CERTIFICATION

        Pursuant to Local Civil Rule 201.1, Plaintiff, through its attorneys, certifies that the

above captioned matter is not subject to compulsory arbitration.



Dated: November 12, 2019                       Respectfully submitted,

                                               AMSTER, ROTHSTEIN & EBENSTEIN LLP

                                              By: s/ Mark Berkowitz
                                                 Mark Berkowitz
                                                 90 Park Avenue
                                                 New York, NY 10016
                                                 Tel.:   (212) 336-8000
                                                 Fax:    (212) 336-8001
                                                 E-mail: mberkowitz@arelaw.com

                                                   Attorneys for Plaintiff




4844-5657-1307v.1                                -25-
